DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 27 May 2022 is/are entered and considered by Examiner.

REASONS FOR ALOWANCE
Claim(s) 1-10,12-22 and 24-27 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1: the primary reason for allowance is the inclusion of the following limitations in the combination as recited and not found in the closest available prior art of record:
obtaining, by a computing system, training input vectors, wherein each of the training input vectors comprises a segment of a training cardiac electrogram (EGM) strip and first classification data, wherein the first classification data identifies which of one or more classes of cardiac arrhythmias were detected in the training cardiac EGM strip; 
training, by the computing system, an autoencoder based on the training input vectors to reconstruct training cardiac EGM strips of the training input vectors, wherein the autoencoder is a deep neural network that includes an input layer, a set of hidden layers, and an output layer, wherein the input layer of the auto-encoder receives the training cardiac EGM strips of the training input vectors and the first classification data, the output layer of the auto-encoder outputs the reconstructed training cardiac EGM strips, and the hidden layers include an intermediate layer; 
obtaining, by the computing system, one or more cardiac EGM strips that represent a waveform of a cardiac rhythm of a patient; 
preprocessing, by the computing system, the one or more cardiac EGM strips; 
applying, by the computing system, a deep learning model to the one or more preprocessed cardiac EGM strips to generate second classification data, wherein the second classification data identifies one or more classes of cardiac arrhythmias; 
providing, by the computing system, the one or more preprocessed cardiac EGM strips and the second classification data to the input layer of the autoencoder; and 
determining, by the computing system, based on probability values generated by the intermediate layer of the autoencoder, whether the second classification data correctly identifies the cardiac arrhythmias of the patient in the one or more preprocessed cardiac EGM strips, wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia.

The closest available prior art of record are as follows:
Chen (Electrocardiogram Recognization Based on Variational AutoEncoder, previously mailed on 02 March 2022) teaches an autoencoder comprising a neural network (Abstract) that includes an input layer (page 80 Figure 2 label 2), a set of hidden layers (page 80 Figure 2 label 3-5), and an output layer (page 80 Figure 2 label 6), and generating latent vector with a probability distribution (page 80 Figure 2 labels 3-5, page 77 last paragraph); however, Chen does not fairly teach or suggest determining, based on probability values generated by the intermediate layer of the autoencoder, whether the second classification data correctly identifies the cardiac arrhythmias of the patient in the one or more preprocessed cardiac EGM strips, wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia, as claimed.
Joo (20180146929) teaches a neural network with a plurality of hidden layers used to predict ventricular arrhythmia (Figure 5, page 5 paragraph 0063-0065); however, Joo does not fairly teach or suggest determining, based on probability values generated by the intermediate layer of the autoencoder, whether the second classification data correctly identifies the cardiac arrhythmias of the patient in the one or more preprocessed cardiac EGM strips, wherein each of the probability values corresponds to a different cardiac arrhythmia and indicates a level of confidence that the one or more preprocessed cardiac EGM strips contain the cardiac arrhythmia, as claimed.

Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed invention.  For this reason, claim 1 is hereby allowed.

Claims 2-10, 12, 26: these claims are also hereby allowed for at least the same rationale as applied to parent claim 1 above, and incorporated herein.

Claims 13-22, 24-25, 27: these claims are also hereby allowed for substantially similar rationale as applied to claims 1-10, 12, 26 above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baumann (20170265765) teaches using an auto-encoder to process ECGs (page 5 paragraph 0034).
Lu (20200178825) teaches training a neural network by re-using outputs from previous time segments to generate arrhythmia predictions (page 3 paragraph 0027-0029).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626